Per Curiam,
The plaintiff’s mode of assigning error in the charge is not to be commended, and we are not disposed to give it a seeming approval by silence. After quoting one sentence and part of the succeeding one, he then skips to the third sentence, and, after quoting part of it and omitting part, as well as the sentence which immediately follows, he concludes with the sentence that follows. It is no excuse to say that the omitted portions of sentences and the omitted sentence thus dismembered from the portion of the charge assigned as error do not relate to the same matter, for that is not the fact. In Irvin v. Kutroff, 152 Pa. 609, Chief Justice Sterrett said: “It is always unsafe, as well as unfair to the trial judge, to select a single sentence from the body of his charge, sever it from the context and un*451dertake to construe it by itself, without regard to what he may have said in the same connection or in other portions of his charge.” 'But passing the obvious defect in the assignment, and considering the instructions as the plaintiff has seen fit to present them, there was no error. If in August, 1899, the plaintiff declared that the personal property on the farm belonged to his father, that was inconsistent with his testimony on the trial that he had acquired title to part, at least, of the same personal property prior to that time. It was entirely proper to call the jury’s attention to the inconsistency as a matter bearing upon the question of his credibility, which, after a perusal of the testimony, we feel constrained to say was very prominently in issue.
Judgment affirmed.